Case 1:19-cv-11234-PAE Document 63 Filed 08/11/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORIC

 

GREGORY BOECKEL,

Plaintiff, 19 Civ. 11234 (PAE)
aYe
ORDER
LONG ISLAND RAILROAD COMPANY,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On July 26, 2021, the Court directed the parties to file any outstanding objections to
exhibits, On August 2, 2021, Gregory Boeckel (“Boeckel”) filed objections to Long Island
Railroad Company’s (“LIRR”) Exhibits B, C, D, E, I, and K. Dkt. 56. On August 9, 2021,
LIRR responded to the objections, while withdrawing exhibits D and E. Dkt. 61. The Court
now resolves the remaining objections.

Exhibit B is an accident report that Boeckel objects to as hearsay. See Fed. R. Evid. 801,
802. LIRR responds that the report is admissible under the business records exception, see Fed.
R. Evid. 803(6), as it was created during the normal course of LIRR’s business. LIRR is correct
that, assuming the necessary foundation is established at trial, the accident report is admissible as
a business record. However, the report contains statements of individuals, which present a
second level of potential hearsay, which must be cleared for these parts of Exhibit B to be
received at trial. Statements by Boeckel within Exhibit B are admissible as statements of a party
opponent, see Fed. R. Evid. 801(d). However, the witness statements within Exhibit B by
Andres Martinez and William Gonzales are not admissible on this ground. The Court therefore

excludes these parts of Exhibit B. LIRR states that Martinez’s and Gonzales’s statements may

 

 
Case 1:19-cv-11234-PAE Document 63 Filed 08/11/21 Page 2 of 3

prove admissible under the hearsay exception for prior consistent statements offered to rebut a
charge of recent fabrication, see Fed. R. Evid. 801(d)(1)(B). But it is premature to determine
whether that is so as to any part of these statements, let alone them in their entirety. In the event
that LIRR counsel believes that Boeckel at trial has called into question whether Martinez’s and
Gonzales’s trial testimony is a recent fabrication, LIRR is at liberty—outside the presence of the
jury—to so argue in support of the admission of the pertinent parts of these witnesses’ prior
statements.

Exhibit C is Boeckel’s own statement regarding the accident that was taken three days
after the accident. Boeckel states it is not admissible because it is hearsay. That is wrong. This
exhibit is admissible as the statement of a party opponent. See Fed. R. Evid. 801(d).

Exhibit I contains photographs taken of the accident and the area of the accident. LIRR
submits that the photographs will be properly authenticated at trial, presumably by the person
who took them. Boeckel argues that they should be excluded because, although they were
attached to the accident report that was produced in discovery, they were not independently
produced. The Court overrules this objection, as the production in discovery of the photographs
as attachments to the accident report was sufficient. Provided that they are authenticated at trial,
they will be received in evidence.

Exhibit K is a portion of Boeckel’s LIRR medical file. LIRR seeks to admit only the 12
pages of the file that contain the questionnaire filled out by Boeckel himself. That portion of the
file is admissible as a statement of a party opponent. See Fed. R. Evid. 801(d). This ruling is
consistent with the Court’s previous resolution of a motion in limine by plaintiff to exclude the
medical file because LIRR had failed to produce it during fact discovery, precluding Boeckel

from being able to depose any witness who made statements in the file. The Court held it would

 
Case 1:19-cv-11234-PAE Document 63 Filed 08/11/21 Page 3 of 3

permit portions of the report to be received, on the condition that fact discovery be reopened for
the limited purpose of enabling plaintiff's counsel to depose the medical personal necessary.
Dkt. 50 at 10. Boeckel then attempted to take additional depositions, but discovered that one of
the doctors listed in the file, Dr. Wishnuff, had since retired; LIRR thereafter proved incapable of
securing his deposition testimony for Boeckel. Had LIRR sought to admit statements in the file
made by Dr. Wishnuff, the Court would not have permitted such evidence be received, insofar as
LIRR’s delinquent production of the file had cost Boeckel the opportunity to depose Dr.
Wishnuff, thereby making receipt of Dr. Wishnuff’s untested statements unfair to Boeckel. This
concern, however, does not implicate the questionnaire of Boeckel himself. The Court thus
overtules Boeckel’s objection to receipt of the questionnaire, which is the only part of the file
that the defense plans to offer.

The Court has now resolved all pending motions in limine and pretrial objections to trial
evidence. The Court will hold a teleconference with the parties to review the logistics of a jury
trial in this District given protocols necessitated by COVID-19. The conference will be held on
August 16, 2021 at 2 pm. The parties should call into the Court’s dedicated conference line at
(888) 363-4749, and enter Access Code 468-4906, followed by the pound (#) key. Counsel are
directed to review the Court’s Emergency Individual Rules and Practices in Light of
COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures
for telephonic conferences and for instructions for communicating with chambers.

SO ORDERED.

ras oe

L @ fA i i
Pe FE At fee a ty A ,
UMP PS OL MUR AN Use

 

Paul A. Engelmayer *
United States District Judge

Dated: August 11, 2021
New York, New York

 
